       Case 1:17-cv-09031-JFK-KHP Document 82
                                           81 Filed 04/19/21 Page 1 of 1




                                                         04/19/2021


            APPLICATION GRANTED: The telephonic Status Conference in this
            matter scheduled for Tuesday, April 20, 2021 at 12:45 p.m. is hereby
            rescheduled to Tuesday, July 27, 2021, at 10:00 a.m. Counsel for the
            parties are directed to call Judge Parker’s AT&T conference line at the
            scheduled time. Please dial (866) 434-5269; access code 4858267.
            Plaintiffs are directed to serve a copy of this endorsement on the Pro se
            Plaintiff
Writer’s email: Justin@iLawco.com


                                                      April 19, 2021         04/19/2021

By ECF
The Honorable Katherine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 750
New York, New York 10007

                    Tang et al. v. Guo, et al., Case No. 1:17-cv-09031-JFK-KHP


Dear Magistrate Judge Parker:

        I am counsel for Plaintiff Jing Geng (“Ms. Geng” or “Plaintiff”) and I write to advise
Your Honor that I just recently learned that my remaining client, Ms. Geng, died. As of today, I
have not been in contact with a known-representative of my former client’s estate (or know if
there is even an estate), and thus am not yet in a position to advise how to proceed. I believe that
we would need a few months to investigate these issues and coordinate how next and best to
proceed.

        I also advised my colleagues of the status, including the prospect of Tuesday’s status
conference. Collectively, we agreed that it the upcoming status conference should be adjourned
until such time as we are in a position to advise how best to proceed.

                                                      Respectfully submitted,

                                                      /s/ Justin Mercer
                                                      Justin Mercer

cc:     Counsel for Defendants (via ECF)
        David D. Lin, Esq. (via ECF)
        Plaintiff Mr. Tang (via email)
